ORDER
PER CURIAM:
Appellant David B. Weiss appeals his convictions for unlawful use of a weapon and resisting arrest claiming that the trial court erred in failing to sua sponte grant a mistrial when officers testified, without objection, that Mr. Weiss continued to threaten them after being arrested for resisting arrest. We have reviewed the briefs of the partiés and the record on appeal. Finding no miscarriage of justice or manifest injustice, we affirm. Because a published opinion would have no precedential value, we affirm by this summary order, but we have furnished the parties with a memorandum setting forth our reasoning.
Judgment affirmed. Rule 30.25(b).